                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ASHLEY DOUGET,

      Plaintiff,                                     Case No. 17-cv-12806
                                                     Hon. Matthew F. Leitman
v.

EQUITYEXPERTS.ORG, LLC

     Defendant.
__________________________________________________________________/
     ORDER TERMINATING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT (ECF #18) WITHOUT PREJUDICE

      In   this    action,   Plaintiff   Ashley   Douget    alleges   that   Defendant

EquityExperts.org, LLC violated the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692 et seq., the Michigan Collection Practices Act, Mich. Comp. Laws § 445.251

et seq., and the Michigan Occupational Code, Mich. Comp. Laws § 339.901 et seq.

(See Am. Compl., ECF #12.) Douget moved for summary judgment on October 5,

2018. (See Mot., ECF #18.)

      On January 31, 2019, the Court entered an order staying this action based on

the stipulation of the parties. (See Stipulated Order, ECF #30.) The Court entered

the stay because this case presents similar issues to Sparks v. EquityExperts.org,

LLC, E.D. Mich. Case No. 17-cv-11330, and Sparks is currently on appeal before

the United States Court of Appeals for the Sixth Circuit.


                                            1
      The Sixth Circuit’s decision in Sparks may obviate the need to go forward

with the summary judgment motion and/or may moot this action. At the very least,

as the parties acknowledged in the stipulated order, “if the court of appeals issues a

substantive ruling on appeal in Sparks, both [parties] will likely need to rely upon

that opinion … in any summary judgment motions, responses, and replies.”

(Stipulated Order at ¶6, ECF #30 at Pg. ID 238.) The Court therefore concludes that

the most efficient course of action is to terminate Douget’s currently-pending motion

for summary judgment without prejudice.           Douget can re-file her motion, if

appropriate, after the Sixth Circuit issues its ruling in Sparks.

      Accordingly, for the reasons stated above, Douget’s motion for summary

judgment (ECF #18) is TERMINATED WITHOUT PREJUDICE. The parties

shall inform the Court once the Sixth Circuit issues a ruling in Sparks, and the Court

will thereafter convene a telephonic status conference to discuss (1) lifting the stay

of proceedings and (2) issuing a schedule for a renewed motion for summary

judgment, if appropriate.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: August 20, 2019                  UNITED STATES DISTRICT JUDGE




                                           2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
